Citation Nr: 0029348	
Decision Date: 11/07/00    Archive Date: 11/16/00	

DOCKET NO.  99-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for a bilateral ankle 
disability and a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to April 
1997.  By rating action dated in September 1998, the 
Department of Veterans Affairs (VA) Regional Office, Reno, 
Nevada, denied entitlement to service connection for a number 
of conditions, including bilateral ankle osteoarthritis and 
left shoulder osteoarthritis.  The veteran disagreed with the 
decisions.  In March 1999, he withdrew his appeal regarding 
service connection for allergic rhinitis.  The veteran 
testified at a hearing at the regional office in March 1999.  
In April 1999, the regional office hearing officer granted 
service connection for degenerative changes of the cervical 
and lumbar spines, chronic headaches and a chronic 
gastrointestinal disability.  In a statement in May 1999, the 
veteran related that he only wished to continue his appeal 
regarding the issues of service connection for bilateral 
ankle osteoarthritis and a left shoulder disability.  Thus, 
those are the only issues remaining on appeal.


REMAND

The veteran's service medical records reflect that he was 
seen in September 1987 with a complaint of right ankle pain.  
He had been wrestling when he heard the ankle "crack."  The 
assessment was that he had sustained an ankle strain.  He was 
again seen during service in December 1987 after reportedly 
dislocating his left shoulder at a wrestling match.  On 
physical examination, he had a diminished ability to abduct 
the left shoulder.  An X-ray study showed no fracture or 
dislocation.

A bone scan during service, in September 1996, reflected 
findings consistent with mild degenerative joint disease in 
the ankles and knees.  When the veteran was seen at the 
orthopedic clinic at an Army medical center in December 1996, 
the assessment was mild degenerative joint disease of the 
knees and ankles.

When the veteran was afforded a VA orthopedic examination in 
May 1998, the findings included pain on motion of the left 
shoulder.  An X-ray study of the shoulders showed moderate 
osteoarthritic changes overall, given the veteran's age, more 
notably right-sided.  An X-ray study of the ankles showed no 
frank post-traumatic deformity and each ankle mortise was 
intact.  There were anteromedial left paratalar and anterior 
right supratalar soft tissue calcifications and a more 
pronounced distal left superior talar spurlike extension.

During the March 1999 hearing at the regional office, the 
veteran testified that he had sustained injuries involving 
his ankles and left shoulder in service and that he continued 
to experience pain involving the ankles and shoulder.

On the basis of the present record it is unclear whether the 
veteran currently has an ankle or left shoulder disability 
and the Board believes that additional medical evidence would 
be desirable.  The case is accordingly REMANDED to the 
regional office for the following action.

1.  The veteran should be afforded a 
special orthopedic examination in order 
to determine the current nature and 
extent of any ankle disability or left 
shoulder disability.  All indicated 
special studies, including X-ray studies 
of the veteran's ankles and left 
shoulder, should be conducted.  The 
claims file is to be made available to 
the examiner for review.

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination regarding either of the 
issues on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A.§  7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veteran's Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R.§  
20.1100(b)(2000).


Error! Not a valid link


- 4 -



- 1 -


